Motion by respondent to dismiss appeal from order dated October 30, 1961, denied with leave to renew on the argument of the appeal. The appeal is ordered on the calendar for April 6, 1962; the record and appellant’s brief must be served and filed on or before March 26, 1962; and said appeal is directed to -be heard together with the pending appeal from the original order. The latter appeal is ordered on the calendar for the same date. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.